Citation Nr: 1000487	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-03 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease, myocardial infarction, and hypertension, to include 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which in pertinent part denied 
service connection for diabetes and denied service connection 
for coronary artery disease, myocardial infarction, and 
hypertension, claimed as heart condition and hypertension.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus was first demonstrated long after 
service and is not etiologically related to service on a 
direct or presumptive basis.  

2.  A heart condition, to include coronary artery disease, 
myocardial infarction, and hypertension is not etiologically 
related to service on a direct, secondary, or presumptive 
basis.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active duty service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A heart condition, to include coronary artery disease, 
myocardial infarction, and hypertension, was not incurred or 
aggravated during active duty service or as a result of 
service-connected disability, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection on a direct and secondary basis.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided 
ratings based on the rating schedule and was given examples 
of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records were lost in a fire 
at the National Archives and Records Administration in July 
1973.  Destruction of service treatment records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The RO made multiple requests for the Veterans service 
treatment and personnel records.  In February and August 
2007, it asked the National Personnel Records Center to 
search Surgeon General records and morning and sick reports.  
In March 2007, the NPRC reported that it had searched 
alternate sources of records.

The RO also reported that it had sought information 
confirming that the Veteran was exposed to herbicides in 
Korea.

VA has obtained the Veteran's DD 214 and a special order 
detailing his discharge.  In October 2005, August 2006, 
August 2007, and December 2008 letters, VA requested that the 
Veteran submit any service treatment or personnel records in 
his possession as well as specific information about his 
treatment in service in order to locate all records if they 
exist.  The Veteran submitted an NA Form 13055 in March 2006.  
In August 2006 VA issued a Formal Finding of the 
Unavailability of Service Medical Records, finding that all 
efforts to obtain the needed military information had been 
exhausted and further attempts would be futile.  

In response to a U.S. Armed Service Center for Unit Records 
Research (JSRRC) reply, VA issued the August 2007 letter 
which explained that more information was needed about the 
Veteran's service so it could be determined whether he served 
in the demilitarized zone (DMZ).  

In September 2007 the Veteran stated that he was hospitalized 
during service for 30 days but did not remember the name of 
the hospital.  The December 2008 letter explained that VA 
needed the specific name of the hospital where the Veteran 
said he was treated during service in order to search for any 
records that may still be available.  He was asked to 
complete an enclosed NA (National Archives) Form 13055, 
reporting in service treatment.  The Veteran did not furnish 
any records in response or submit the NA Form 13055 with more 
information.  

VA has also obtained post-service records of treatment 
reported by the Veteran, including private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his claims but no such examinations 
or opinions are required.  The Veteran has variously 
contended that he developed diabetes due to herbicide 
exposure in Korea, or that he directly incurred diabetes and 
hypertension in service.  As explained below, herbicides were 
not used in Korea until 1968 and there is no competent and 
credible evidence establishing that the Veteran was exposed 
to herbicides in service from 1951 to 1955.  The Veteran's 
reports of diabetes or hypertension in service or shortly 
thereafter are not credible.  Hence the evidence does not 
indicate that the claimed disabilities may be related to 
service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and hypertension, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

Service connection is provided for a disability, which is 
proximately due to, or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that the new regulation requires 
that the aggravation be supported by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

In his initial claim for VA benefits received in July 1989, 
the Veteran made no reference to diabetes, hypertension, or 
heart disease.  

In September 2005, the Veteran claimed entitlement to service 
connection for diabetes based on Agent Orange exposure and 
hypertension and heart disease as secondary to diabetes.  He 
reported that he had been diabetic since 1979 and 
hypertensive since that year.  He reported that heart 
problems began in 1995.

Private medical records demonstrate that the Veteran was 
diagnosed with and has been treated consistently for diabetes 
mellitus and high blood pressure beginning in October 1987.  
He was treated for myocardial infarction in February 1995 and 
was diagnosed with and has been treated for coronary artery 
disease and hypertension ever since.  Therefore, the first 
requirement for service connection-a current disability-is 
satisfied.  

However, the weight of the evidence is against a finding of 
an in-service incurrence of diabetes mellitus or a heart 
condition or a link between the Veteran's current 
disabilities and service.  

The Department of Defense (DOD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10.  

As the Veteran was discharged well before this time, and the 
service department has reported no use of herbicides during 
the time the Veteran was in Korea, the evidence is against a 
finding that he was exposed to herbicides while in service.  
Indeed, the Veteran's statements do not report witnessing the 
use of herbicides, or otherwise explain why he believes he 
was exposed to herbicides.  Since the evidence does not 
support a finding that he was exposed to herbicides, the 
presumptions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) do 
not apply.  

In his September 2005 claim, the Veteran reported the onset 
of diabetes mellitus and hypertension and heart problems long 
after service.  In his notice of disagreement, he reported 
that diabetes and hypertension began in service, but in his 
substantive appeal, he indicated that these conditions began 
in 1957, approximately two years after service.

The contemporaneous record contains no evidence of any of the 
claimed conditions prior to 1987, when hypertension was first 
reported.  At an employment hearing examination in 1981, none 
of the claimed conditions were reported, while hypertension 
and diabetes were reported on a similar examination in 1988.  

The Veteran has not reported any specific treatment for the 
claimed conditions during the period between his discharge 
from service and the 1980's.  VA requested more information 
in order to assist the Veteran in supporting his claim and he 
stated in September 2007 that he could not remember any 
further details and did not respond with additional 
information about his service or the hospital in which he was 
treated.  

Given the contemporary record, and wide variations in the 
history provided by the Veteran; his reports of disability 
dating back to service or shortly thereafter are not deemed 
credible.  

Therefore, service connection for diabetes mellitus or a 
heart condition to include coronary artery disease, 
myocardial infarction, and hypertension is not warranted on a 
direct or presumptive basis.  As service connection cannot be 
granted for diabetes mellitus, a grant of benefits for a 
heart condition or hypertension claimed as secondary to 
diabetes mellitus is also not warranted and the claim must be 
denied.  The weight of the evidence is against the claims, 
reasonable doubt does not arise and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for coronary artery 
disease, myocardial infarction, and hypertension, to include 
as secondary to diabetes mellitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


